Citation Nr: 1501672	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing in August 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his August 2014 hearing, the Veteran identified a primary care treatment provider whose treatment records were not in the Veteran's claims file, and identified that his claims file may not contain some treatment records from his treating psychiatrist.  After the hearing, also in August 2014, the Veteran submitted three forms authorizing the release of information from three medical practices, Brandon Health Management, at which the Veteran indicated he had been treated from 2003 to 2014, T.C., M.D., from whom the Veteran indicated he received treatment from 2013 to 2014, and L.Y., M.D., from whom the Veteran indicated he received treatment from 2008 to 2014.

After a thorough review of the record, the Board found records from Brandon Health Management from October 2005 to December 2005 in the claims file.  The Board also found psychiatric evaluations from Dr. L.H. from October 2009 and October 2010, and a psychiatric evaluation from Dr. T.C. from April 2013.  The Veteran's claims file does not contain treatment records from Drs. L.H. or T.C., nor does it contain any treatment records from Brandon Health Management from after December 2005.  The Veteran's competent, credible testimony at his hearing indicated that these records may be useful in evaluating his claim.  Therefore, the Board remands to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact Drs. L.H., T.C., and Brandon Health Management, and ask them to provide any treatment records related to the Veteran's psychiatric disorder.  All attempts to seek clarification, and any response received, must be documented in the claims file.  If clarification is not received, the Veteran must be notified.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




